Citation Nr: 1206241	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-07 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970, to include service in Vietnam from September 1969 to July 1970.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the VARO in Waco, Texas.  The case was remanded by the Board in August 2010.  It has been returned to the Board for appellate review.  With regard to the left shoulder and bilateral foot claims, a review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  A Veterans Claims Assistance Act of 2000 (VCAA) letter was sent to the Veteran in August 2010.  This letter asked the Veteran to provide an account of the motor vehicle accident in which he was involved in the mid-1990's, to include whether any medical treatment was received as a result, and if so, where.  This letter also provided the Veteran with a separate VA Form 21-4142, Authorization and Consent to Release Information to include one for Dr. Davidson, Dr. Parkman, and the University of Texas Medical Center.  The Veteran's pertinent VA treatment records compiled since October 2007, including the report of a VA hospitalization at the VA Medical Center in Dallas, Texas, in March 2008 for left shoulder surgery, was obtained.  The Veteran underwent a VA examination in December 2010.  A Supplemental Statement of the Case was provided to the Veteran and his representative in October 2011.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in June 2009, a transcript of which is of record.  At such hearing, the Veteran submitted additional documentary evidence along with a waiver for its initial consideration by the RO.

Additional VA outpatient treatment records were received on November 15, 2011, with respect to the left shoulder and bilateral foot claims, however, this evidence is duplicative of evidence already discussed in the October 2011 supplemental statement of the case.  Thus, it is not necessary to furnish the Veteran, and his representative, another supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability did not have its onset during service, is not causally related to any incident in service, and did not manifest to a compensable degree within one year of service.

2.  The Veteran's bilateral foot disability did not have its onset during service, is not causally related to any incident in service, and did not manifest to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  A bilateral foot disability was not incurred in or aggravated by active service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2005.  The letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

Additionally, in August 2010, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of the evidence against entitlement to service connection for left shoulder and bilateral foot disabilities, any questions as to the appropriate disability ratings and effective dates to be assigned are rendered moot.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims and to provide testimony.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA examination in December 2010 with regard to the left shoulder and bilateral foot claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2010 VA examination is adequate upon which to base a decision.  Specifically, the December 2010 VA examination report sets forth detailed examination findings, including detailed opinion and rationale.  Additionally, the December 2010 VA examiner noted the pertinent medical history, as well as the Veteran's history and complaints.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that additional examination or opinion is not necessary.  

The Board notes that a letter was sent to the Veteran in August 2010 requesting that he authorize the VA to obtain treatment records from Dr. Davidson, Dr. Parkman, and the University of Texas Medical Center.  The record does not reflect that the Veteran responded to this request.  Given the unsuccessful attempt, evident from the record, by VA to obtain these records, the Board finds that additional attempts to obtain these records would be futile.  Under 38 C.F.R. § 3.159(e), if VA makes efforts to obtain records identified by a claimant and determines that the records do not exist VA must provide the claimant with oral or written notice of that fact which identifies the records not obtained, an explanation of VA's efforts to obtain the records, a description of any further action VA will take regarding the claim, including notice that VA will decide the claim based on the evidence of record unless the claimant submits the records, and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  

There is no evidence in the claims file that shows that the required written notice was provided.  That there is an error in notice is not, however, necessarily a reason to delay adjudication of the appeal and consume additional resources to correct the error.  Rather, the question is whether the claimant has been prejudiced by the error.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 129 S.Ct. 1696, 556 U.S. __ (2009).  In this case the Veteran cannot have been prejudiced by the failure to provide him with notice under 38 U.S.C.A. § 3.159(e) because he failed to respond to the August 2010 request that he authorize the VA to obtain treatment records from Dr. Davidson, Dr. Parkman, and the University of Texas Medical Center.  Thus, providing him with 38 C.F.R. § 3.159(e) notice could not change the outcome of this case.  It follows that the absence of such notice therefore cannot prejudice the Veteran.  Hence, the Board finds that the lack of this notice does not require VA to delay adjudication of the appeal.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board may, however, weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Factual Background & Analysis

Left Shoulder

A service Report of Medical Examination dated in April 1968 for enlistment purposes reflects that the Veteran's upper extremities were clinically evaluated as normal.  A Report of Medical History dated in April 1968 for enlistment purposes reflects that the Veteran checked the 'no' box for painful or trick shoulder or elbow.  A Report of Medical Examination dated in July 1970 for separation purposes reflects that the Veteran's upper extremities were clinically evaluated as normal.  There are no other service treatment records related to a left shoulder disability.  

The first post-service treatment records for the Veteran's left shoulder is a September 2005 VA outpatient treatment record which reflects that the Veteran was assessed with left shoulder pain.  In January 2006, the Veteran stated that he was involved in a motor vehicle collision approximately 10 years earlier and injured his shoulder.  X-ray findings revealed moderate degenerative change of the acromioclavicular joint with some subacromial spurring.  In March 2007, the Veteran underwent a left shoulder arthroscopy with open subacromial decompression and was diagnosed with left shoulder impingement with massive rotator cuff tear.  In May 2007, the Veteran was diagnosed with disorders of the bursae and tendons in the shoulder region and stated that the date of onset was 1994.  In March 2008, the Veteran underwent a left arthroscopic subacromial decompression and distal clavicle resection with rotator cuff repair and was diagnosed with left shoulder impingement and massive rotator cuff tear.  In March 2009, the Veteran stated that he was in a motor vehicle accident earlier that month and reinjured his left shoulder.  Several times, including in June 2009, the Veteran stated that shoulder pain began in 2004.  

The Veteran underwent a VA examination in December 2010.  He reported that left shoulder problems began in approximately 1990.  He reported no injury.  He stated that there was insidious onset of left shoulder pain.  He denied seeking care.  He reported that shoulder pain increased over the next 10 years and he noticed decreased motion.  He stated that he sought care in the early 2000's and was told that he had a rotator cuff tear.  

Following physical examination, the examiner diagnosed left shoulder impingement syndrome and rotator cuff tear status post surgical decompression and rotator cuff repair.  The examiner found no evidence in the service treatment record of any complaints or treatment for a left shoulder condition.  The examiner noted that there was no evidence indicating any trauma to the left shoulder.  The examiner found no interim data following discharge indicating a chronic left shoulder condition after discharge.  The examiner stated that there was no evidence of a chronic condition while the Veteran was on active duty.  The examiner found some evidence of the Veteran seeking treatment at the VA for the left shoulder in the mid to late 2000's, approximately 35 years following discharge.  The examiner noted that the Veteran's separation exam indicated the Veteran stating "I am in fair health," and that this is the same statement on the Veteran's induction physical.  The examiner noted that there was no evidence of any complaints or treatment for a left shoulder condition on this examination, which was negative for any abnormalities.  The examiner opined that the Veteran's current left shoulder condition is not due to military service.  

VA outpatient treatment records dated in August 2011 and September 2011 reflect that the Veteran reported that left shoulder pain began in 2005.  

As noted above, there are no service treatment records related to a left shoulder disability, which tends to suggest there was no chronic left shoulder disability.

Next, post-service evidence does not reflect left shoulder symptomatology for many years after service discharge.  The post-service medical evidence does not reflect complaints or treatment related to the left shoulder disability for many years following active service.  The Board emphasizes the multi-year gap between service and subsequent reported symptoms related to a left shoulder disability following service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a left shoulder disability have been continuous since release from service.  The Veteran is competent to report symptoms, however, the Board finds the Veteran's statements regarding his left shoulder not to be credible.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left shoulder disability after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, the claims file contains no treatment records related to a left shoulder disability until the Veteran complained of left shoulder pain in 2005.  Additionally, at various times the Veteran has stated that left shoulder problems began in 1990, 1994, 2004, or 2005.  However, the Veteran now contends that his left shoulder disability has continued since separation from service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Although the Veteran is certainly competent to testify as to symptoms such as left shoulder pain, which are non-medical in nature, he is not competent to render a medical diagnosis of a left shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Additionally, the Veteran's statements regarding the continuity of his left shoulder disability have already been found not credible.  The Board has also considered the Veteran's own lay statements to the effect that a left shoulder disability is causally related to service.  However, the Veteran is not competent to provide a medical nexus opinion between a left shoulder disability and an injury, disease, or event of service origin.  In the Board's opinion, a nexus in this case requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a layperson is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (2011).

The competent evidence of record on the question of causation consists of the December 2010 VA examination opinion.  The Board believes it significant that the December 2010 VA examiner opined that the left shoulder disability was not etiologically related to service.  This opinion was based on examination of the Veteran and review of the claims file.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

There is also no basis to grant service connection on a presumptive basis.  The evidence does not support a finding that the Veteran's left shoulder disability was arthritis that manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 (2011).  To the contrary, the evidence establishes that there are no service treatment records related to a left shoulder disability, and the statements regarding post-service continuity of symptomatology have been found to be not credible.  

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a left shoulder disability.  As the preponderance of the evidence is against the claim of service connection for a left shoulder disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Foot 

A service Report of Medical Examination dated in April 1968 for enlistment purposes reflects that the Veteran's feet were clinically evaluated as normal.  A Report of Medical History dated in April 1968 for enlistment purposes reflects that the Veteran checked the 'no' box for foot trouble.  A Report of Medical Examination dated in July 1970 for separation purposes reflects that the Veteran's feet were clinically evaluated as normal.  There are no other service treatment records related to a bilateral foot disability.  

The first post-service treatment records for the Veteran's bilateral feet is an October 2004 VA outpatient treatment record which reflects that the Veteran was assessed with symptomatic punctate keratosis and symptomatic hallux valgus.  In July 2010, the Veteran was assessed with plantar fasciitis and flat feet.  

The Veteran underwent a VA examination in December 2010.  He reported that bilateral foot pain began in 1994.  He denied history of injury.  He stated that he noticed pain in the heels and swelling in the feet.  He reported no further problems until approximately 2008 when he started getting bilateral plantar heel pain.  He stated that he was seen at the VA and told that he had heel spurs.  

Following physical examination, the examiner diagnosed bilateral foot heel spurs with hammertoe on the right foot, as well as bilateral pes planus with bilateral degenerative joint disease (by X-ray findings).  The examiner noted that there was no evidence in the service treatment records of the Veteran having any complaints or treatment regarding a bilateral foot condition.  The examiner stated that there was no evidence of any complaints of pes planus, foot pain, or injury.  The examiner noted that there was no evidence of treatment and no evidence of any diagnosis of heel spurs.  The examiner stated that the separation examination indicated no complaints n regards to either foot and the examination was negative for any abnormalities.  The examiner could not establish a chronic condition while the Veteran was on active duty.  The examiner did not find any interim data following discharge indicating a chronic condition.  The examiner stated that there were notes from the VA indicating treatment in approximately 2004 for a foot condition, which is approximately 34 years after discharge.  The examiner opined that the Veteran's current bilateral foot condition is not related to military service.  The examiner noted that the record is silent in regards to treatment.  

As noted above, there are no service treatment records related to a bilateral foot disability, which tends to suggest there was no chronic bilateral foot disability.

Next, post-service evidence does not reflect bilateral foot symptomatology for many years after service discharge.  The post-service medical evidence does not reflect complaints or treatment related to the bilateral foot disability for many years following active service.  As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a bilateral foot disability have been continuous since release from service.  The Veteran is competent to report symptoms, however, the Board finds the Veteran's statements regarding his bilateral feet not to be credible.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a bilateral foot disability after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, the claims file contains no treatment records related to a bilateral foot disability until 2004.  Additionally, at the December 2010 VA examination, the Veteran reported that bilateral foot pain began in 1994, and stated that he had no further problems until approximately 2008.  However, the Veteran now contends that his bilateral foot disability has continued since separation from service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Although the Veteran is certainly competent to testify as to symptoms such as bilateral foot pain, which are non-medical in nature, he is not competent to render a medical diagnosis of a bilateral foot disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Additionally, the Veteran's statements regarding the continuity of his bilateral foot disability have already been found not credible.  The Board has also considered the Veteran's own lay statements to the effect that a bilateral foot disability is causally related to service.  However, the Veteran is not competent to provide a medical nexus opinion between a bilateral foot disability and an injury, disease, or event of service origin.  In the Board's opinion, a nexus in this case requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a layperson is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (2011).

The competent evidence of record on the question of causation consists of the December 2010 VA examination opinion.  The Board believes it significant that the December 2010 VA examiner opined that the bilateral foot disability was not etiologically related to service.  This opinion was based on examination of the Veteran and review of the claims file.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

There is also no basis to grant service connection on a presumptive basis.  The evidence does not support a finding that the Veteran's bilateral foot disability was arthritis that manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 (2011).  To the contrary, the evidence establishes that there are no service treatment records related to a bilateral foot disability, and the statements regarding post-service continuity of symptomatology have been found to be not credible.  

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral foot disability.  As the preponderance of the evidence is against the claim of service connection for a bilateral foot disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a left shoulder disability is denied.  

Entitlement to service connection for a bilateral foot disability is denied.  

REMAND

The hypertension issue was remanded by the Board in August 2010 to provide the Veteran with a VA medical examination to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD either caused or aggravated his hypertension.  The Veteran underwent a VA examination in January 2011.  The VA examiner opined that the Veteran's blood pressure is not at least as likely as not caused by or aggravated in the service.  The examiner also opined that the Veteran's hypertension is not due to the effects of PTSD.  This opinion does not address whether the Veteran's PTSD aggravated his hypertension.  

The Court of Appeals for Veterans' Claims (Court) Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records dated from September 2011 to the present.

2.  The RO/AMC should provide the Veteran a VA medical examination in order to evaluate the nature and etiology of his claimed hypertension.  Request that the examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  All pertinent diagnoses should then be set forth. 

The appropriate VA examiner is asked to offer a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension originated in service or was present to at least a degree of 10 percent within the one-year period immediately following service separation in July 1970. 
The appropriate examiner should also offer a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD either caused or aggravated his hypertension. 

The examiner(s) is also requested to provide a complete rationale for any opinion expressed. 

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Lastly, readjudicate the issue of entitlement to service connection for direct and secondary service connection for hypertension, and if the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and a reasonable period in which to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


